           Case 19-03935-jw           Doc 37 Filed 09/16/19 Entered 09/16/19 11:58:49                        Desc
                                      Deficiency Notice (JW) BNC Page 1 of 1
                                                United States Bankruptcy Court
                                                   District of South Carolina


Case Number: 19−03935−jw                                        Chapter: 13

In re:
 Cherita A. Trotter
                                                                                                     Filed By The Court
                                                      DEFICIENCY NOTICE                                    9/16/19
                                                                                                       Laura A. Austin
                                                                                                        Clerk of Court
                                                                                                     US Bankruptcy Court



To: Cherita A. Trotter

You have submitted to the Court for filing a document, Notice of Voluntary Conversion 13 to 7, which was received on
9/12/2019. The Notice of Voluntary Conversion 13 to 7 is deficient for the following reason(s):

       The filing fee has not been paid (28 U.S.C. § 1930 and the Appendix thereto).
       No signature (written or conformed (shown by "/s/ John Doe")).
       Electronic event and image do not match. Explanation:
       Improper or no linkage of document. Explanation:
       No B121 Form (Your Statement About Your Social Security Number).

      The motion which should be noticed passively has not met all of the requirements of SC LBR 9013−4. Explanation:
      Statement of Monthly Income and Means Test Calculation not in accordance with Fed. R. Bankr. P. 1007.
      Filing not in accordance with official forms.
      Motion to Avoid Lien/Judicial Lien not in compliance with Court procedures. Please see CM/ECF Participant's Guide for
      Motion to Avoid Lien − Without Passive Hearing Notice.
      Other: Pursuant to the Orde Granting the Initial Application to Pay Filing Fees in Installment the order states
      upon a conversion you must pay the balance of the initial filing fee or file a new application as to the new chapter
      7.

Please cure the deficiency by September 26, 2019.

Upon failure to cure, the Court may enter an order striking the document, dismissing the case/adversary proceeding, or
providing other adverse ruling without further notice or hearing.
                                                                             Laura A. Austin
                                                                             Clerk of Court
                                                                             United States Bankruptcy Court

                                                                              By: B Mobley, Deputy Clerk
                                                                              1100 Laurel Street
                                                                              Columbia, SC 29201−2423
                                                                              (803) 765−5436
